Citation Nr: 0402327	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  00-24 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active service from January 1989 to October 
1989.  He was discharged from service for an orthopedic 
disorder said to have existed prior to service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Columbia, 
South Carolina, Regional Office (RO), which denied service 
connection for a psychiatric disorder, classified as 
including manic depression (bipolar affective disorder), 
anxiety, and schizophrenia.  

Pursuant to the veteran's request, in June 2002, a 
videoconference hearing at the RO was held before the 
undersigned who is a Veterans Law Judge who is signing this 
document and who was designated by the Chairman of the Board 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
2002).  A transcript of the hearing is of record.

The above issue was remanded in April 2002 and May 2003 for 
further development.  The case was thereafter returned to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for a psychiatric disorder has been 
obtained by the RO.

2.  The evidence does not show that the current psychiatric 
disorder is related to the veteran's service.  A psychosis 
was not demonstrated within one year of separation from 
active service.  Psychiatric pathology was first shown years 
postservice.




CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  A psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 
1131, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.303, 3.304, 3.307, 3.309, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duties to Notify and Assist

At the outset, the Board is award of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

In 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the issue on appeal in this decision, have been 
accomplished.  Furthermore, on correspondence dated January 
2003, the appellant stated that he had no additional evidence 
to present.

The Board also finds that the March 2001, and June 2003, VCAA 
letters of the RO satisfy the statutory and regulatory 
requirements that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has also been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)).  In these letters, the RO notified the veteran of 
the information and evidence needed to establish the claim 
for service connection; and requested that the veteran 
provide information, and, if necessary, authorization, to 
enable it to attempt to obtain any outstanding medical 
evidence pertinent to the claim on appeal.  Although the 
veteran was given 60 days and 30 days, respectively, to 
respond with the information, on December 16th, 2003, the 
President signed H.R. 2297, Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003), which 
stated that "nothing shall be construed to establish a duty 
on the part of the Secretary to identify or readjudicate any 
claim that is not submitted during the one-year period under 
38 U.S.C.A. 5103A or has been the subject of a timely appeal 
to the Board of Veterans' Appeals or the United States Court 
of Appeals for Veterans Claims."  This change was effective 
as of November 9, 2000.

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit information and evidence.  As this evidence provides a 
sufficient basis upon which to evaluate the claim, VA's duty 
to assist has been met.  See 38 U.S.C.A. § 5103A.  

B. Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and a psychosis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

C. Factual Background

The veteran's service medical records show that on enlistment 
examination in August 1988, his psyche was clinically 
evaluated as normal.  There were no pertinent complaints or 
findings of a psychiatric disorder reported on the medical 
history form.  However, it was reported that the veteran had 
occasional difficulty initiating sleep.  He was discharged 
from service due to an orthopedic disorder without reference 
to any psychiatric disorder.

VA treatment records from June 1990 to July 1990 show that 
the veteran was treated for wheezing and coughing.  The 
diagnosis was probable asthmatic bronchitis.

VA treatment reports from March 1998 to April 1998 show that 
the veteran was treated for psychosis and agitation.  There 
was a "vague" history of prior treatment.  A March 1998 
report indicated that the veteran had suicide attempts and he 
was combative, hitting, kicking and making physical threats 
of harm to the staff.  It was also reported that the veteran 
had a diagnosis of manic depression and had been hospitalized 
four times that month.  The veteran had not slept well for 
several weeks.  The diagnosis was bipolar disorder, not 
otherwise specified, rule out psychosis and rule out 
schizoaffective disorder.  The veteran's Global Assessment 
Functioning  (GAF) score was 35/50.  Later in that same month 
the veteran reported sleeping well at night, and he denied 
suicidal and homicidal ideation.  An April 1998 report 
indicated that the veteran again denied hallucinations and 
suicidal or homicidal thoughts.  The diagnosis was 
schizophrenia.  The veteran's GAF score was 35/50.

Private medical reports from July 1997 to June 1998 show that 
the veteran complained of stress and depression.  In March 
1998, and June 1998, the veteran reported difficulty in 
maintaining somnolence, increased appetite with a small 
amount of weight gain, increased anger and irritability, and 
occasional feelings of sadness since obtaining his new job 
and having to leave his girlfriend.  He denied any auditory 
or visual hallucinations and denied suicidal or homicidal 
ideations.  The diagnosis was depressive disorder, not 
otherwise specified and moderate, psychosocial stress with 
co-workers and separation for his girlfriend.  His GAF score 
was 65.

Private medical treatment reports from April 1999 to October 
1999 shows that the veteran had a schizoaffective disorder, 
bipolar type, Axis III, hypertension.  The reports also 
showed that the veteran complained of voices, poor sleep, 
anxiety, fear of crowds or being around people, agoraphobia, 
poor concentration, poor appetite and that he had some 
suicidal ideation.

On private clinical review of May 2002, the veteran reported 
severe anxiety and panic symptoms, depressed mood (suicidal 
ideation, feelings of worthlessness, hopelessness, sleep 
difficulties, excessive worrying about the future), anger 
management difficulties (destruction of property, episodes of 
rage and aggression), and manic symptoms (decreased need for 
sleep, flight of ideas, racing thoughts).  He had a history 
of suicidal attempts and that he often stayed in bed and 
starred at the walls.  He reported a history of psychiatric 
hospitalizations and was admitted with psychosis and 
agitation.  The assessment was schizophrenia, residual type 
(previously diagnosed), panic disorder, bipolar disorder, 
most recent episode unspecified and sleep apnea.  His GAF 
score was 40.  The examiner reported that the veteran 
suffered from severe anxiety and panic symptoms, low self-
esteem, feelings of worthlessness and lack of social 
acceptance exacerbated feelings of depression.  The veteran 
was most vulnerable to impulse control difficulties and angry 
outbursts in social contexts when he perceived others as 
being unsupportive.  The examiner also reported the veteran's 
psychotic symptoms, extreme anxiety, suicidal ideation and 
agitation led to psychiatric hospitalizations.  The records, 
however, do not report a history of hospitalizations prior to 
1998.

At the June 2002 hearing, the veteran reported that he first 
started having trouble with panic attacks at Paris Island as 
a recruit when he had to go into the gas chamber for 
training.  He stated that the panic attacks like shortness of 
breath increased every day, once a week, and his symptoms 
included chest pain.  The veteran reported that a doctor saw 
him in the cold months because of tightness in his chest and 
he felt like he was going to die.  He reported that he had to 
go to sick call about once or twice a week.  The veteran 
stated that less than a year after he got out of service, in 
July or August 1990, he went to a VA medical center in 
Decatur, Georgia for treatment for shortness of breath and 
pain in his chest.  The veteran also reported that he was 
treated at Grady Memorial Hospital in Atlanta, Georgia and in 
Texas for his attacks approximately in 1998, which was years 
after service.  He stated that he was currently diagnosed 
with schizoaffective disorder, bipolar disorder, panic 
disorder and disorder with agoraphobia.

D. Analysis

Review of the record in this case fails to show any 
relationship between the veteran's current psychiatric 
disorder and service.  The veteran's service medical records 
show his psyche was clinically evaluated as normal and it was 
reported that the veteran had occasional difficulty 
initiating sleep.  Therefore, there is no showing that the 
veteran's psychiatric disorder pre-existed his service.  

Further there are no findings, complaints, or diagnoses of a 
chronic psychiatric disorder during service.  The veteran 
complained of shortness of breath and chest pain during his 
training at Paris Island, however, VA treatment records from 
June 1990 to July 1990 show that the veteran was treated for 
wheezing and coughing and the diagnosis was probable 
asthmatic bronchitis.  There is nothing in the service 
medical records to suggest that the complained of shortness 
of breath were in any way related to a psychiatric disorder.  
Additionally, there is no competent evidence of a psychiatric 
disorder until many years after service as described by the 
veteran, when he was treated from 1998 to 2002.  

While some records show the veteran reported a history of a 
psychiatric disorder, there is no competent medical evidence 
relating the veteran's psychiatric disorder specifically to 
his service, and the reported history cannot be considered 
competent medical evidence of a nexus.  While the Board has 
considered the veteran's contentions, they do not constitute 
competent evidence with respect to medical causation, 
diagnosis, and treatment.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Further, as noted, the history as provided is 
not consistent with the findings in service, which shows no 
treatment for a psychiatric condition.

Therefore, there is no competent, credible medical evidence 
in the record to show a connection between the veteran's 
current psychiatric disorder and service.  There is no 
showing in the competent medical evidence of treatment or 
diagnoses for a psychiatric disorder in service or within one 
year from separation from service and not until many years 
post service.  While the veteran has evidence of continuing 
psychiatric impairment, there is no evidence that it is 
related to service.  As such, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder.  


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



